                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 CAMERYN STANDIFER,

                        Plaintiff,

         v.                                               Case No. 2:19-cv-3803
                                                          Judge Edmund A. Sargus, Jr.
                                                          Magistrate Judge Chelsey M. Vascura
 CITY OF COLUMBUS, et al.,

                        Defendants.




                            REPORT AND RECOMMENDATION

        Plaintiff’s Complaint (ECF No. 2) and Amended Complaint (ECF No. 13) assert claims

against, inter alia, defendants identified as John Doe and Jane Doe. To date, Plaintiff has not

moved to amend the Complaint to substitute the real names of the Doe defendants, nor effected

service upon them as required by Federal Rule of Civil Procedure 4(m). Accordingly, on

December 13, 2019, this Court issued an order directing Plaintiff to show cause why the Court

should not dismiss the Doe defendants and why the Court should allow an extension of time to

effect service.

        Plaintiff responded to the Show Cause Order, stating that, “[i]f the federal rules require

the dismissal of the Doe defendants at this time without prejudice, counsel will move forward

with discovery as to the identified and named defendants and will move to amend to include

additional identified defendants if necessary at a later date.” (ECF No. 11.)

        To date, Plaintiff has not sought leave to amend the Complaint to substitute the real

names of the Does or effected service on the Doe defendants. It is therefore RECOMMENDED
that this action be DISMISSED WITHOUT PREJUDICE against the Doe defendants pursuant

to Rule 4(m) for failure to timely effect service of process.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
